 


109 HR 4737 IH: To provide additional funding for State health insurance counseling programs for Medicare part D enrollment.
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4737 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Thompson of California (for himself, Mr. Rangel, Mr. Stark, Mr. Brown of Ohio, Mr. Waxman, Mr. Levin, Mr. Cardin, Mr. McDermott, Mr. Lewis of Georgia, Mr. Neal of Massachusetts, Mr. McNulty, Mr. Jefferson, Mr. Tanner, Mr. Becerra, Mr. Doggett, Mr. Pomeroy, Mrs. Jones of Ohio, Mr. Larson of Connecticut, Mr. Emanuel, Mr. Taylor of Mississippi, Mr. Case, Mr. Abercrombie, Mr. Moore of Kansas, Mr. Cardoza, Mr. Boswell, Ms. Woolsey, Mr. McGovern, Mrs. Tauscher, Mr. Cooper, Mr. Melancon, Mr. Schiff, Ms. Herseth, Mr. Boyd, Mr. Bishop of Georgia, Mr. Barrow, Mr. Berry, and Mr. Salazar) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committees on Ways and Means and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide additional funding for State health insurance counseling programs for Medicare part D enrollment. 
 
 
1.Increased funding for State health insurance counseling programs for medicare part D enrollment 
(a)In generalIn addition to any amounts otherwise appropriated, there are appropriated out of any funds in the Treasury not otherwise appropriated $100,000,000 for fiscal year 2006 to the Secretary of Health and Human Services for grants to States under section 4360 of the Omnibus Reconciliation Act of 1990 for the purpose of providing outreach and information counseling and assistance with respect to enrollment of part D eligible individuals (as defined in section 1860D–1(a)(3) of the Social Security Act) under prescription drug plans and MA–PD plans under title XVIII of the Social Security Act. Funds appropriated under the preceding sentence shall remain available until expended. 
(b)OffsetNotwithstanding any other provision of law, the amount of funds available for obligation under section 1858(e)(2)(A)(i) of the Social Security Act (42 U.S.C. 1395w–27a(e)(2)(A)(i)) are hereby reduced by the amount of funds appropriated under subsection (a).  
 
